Non-Responsive Amendment

The reply filed on 03/14/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

According MPEP, section 821.03, the amendment filed on  03/14/2022 is non-responsive (MPEP § 821.03) and has not been entered. because:
The Applicant’s elected groups I encompassing claims 1-19 based on the restriction issued on 02/16/2022; however, the applicant did not fulfil species requirement and not elected any species and claims encompassing elected species , therefore the amendment filed on 03/14/2022 is non-responsive.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//PARESH PAGHADAL/ Primary Examiner, Art Unit 2847